[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: FITZPATRICKS' MOTION FOR NEW TRIAL
This court's ruling of May 12, 1999, making clear that the Fitzpatricks' request for a new trial was being granted is herewith formalized, the court having since received the requested submission of the Fitzpatricks' position (received May 28, 1999) on the topic of what is, essentially, collectibility, should Hall-Brooke prevail in the new trial.
Therefore, a new trial is again ruled appropriate and ordered. (The underlying matter was CV91 028 72 32).1
The Fitzpatricks' professed willingness to stipulate to pre-judgment remedy in the amount of the judgement lien Hall-Brooke holds in the original matter, in addition to 15% attorneys' fees, is made hereby an order of this court. (This has been again made manifest by the even more recent submission by the Fitzpatricks (dated July 2, 1999), a position the Court solicited at oral argument on June 28, 1999. Said recent proffer also agrees to a PJR for 15% attorneys' fees). It is the court's understanding that such an order may be academic or unnecessary should Hall-Brooke appeal the mandate of a new trial. In that circumstance, the court believes the judgment lien would remain in effect through the appeal's pendency. If this is incorrect, the parties may be heard by this court immediately in order that the lien or its equivalent not suffer practical destruction.2
NADEAU, J. CT Page 8978